PER CURIAM.
We have for review Phillips v. State, 689 So.2d 453 (Fla. 3d DCA 1997), which expressly and directly conflicts with Johnson v. State, 569 So.2d 872 (Fla. 2d DCA 1990). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In J.B. v. State, 705 So.2d 1376 (Fla.1998), we resolved this conflict, holding that the allowance of a confession or an admission against interest without independent proof of the corpus delicti requires a contemporaneous objection to preserve the issue for appeal. Id. at 1378. Accordingly, we approve the decision below.
It is so ordered.
HARDING, C.J., and OVERTON, SHAW, KOGAN, WELLS, ANSTEAD and PARIENTE, JJ., concur.